Name: Commission Regulation (EC) No 2317/97 of 21 November 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  trade policy;  cooperation policy;  economic geography
 Date Published: nan

 22. 11 . 97 EN Official Journal of the European Communities L 321 / 19 COMMISSION REGULATION (EC) No 2317/97 of 21 November 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Statistics relating to the Trading of Goods with Non ­ Member Countries, HAS ADOPTED THIS REGULATION: Article 1 The nomenclature of countries for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries ('), as amended by Regulation (EC) No 476/97 (2), and in particular Article 21 ( 1 ) thereof, Whereas in accordance with Article 9 of Regulation (EC) No 1172/95 the introduction of the country nomen ­ clature is the responsibility of the Commission; Whereas the version thereof valid on 1 January 1997 was annexed to Commission Regulation (EC) No 895/97 of 20 May 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (3); whereas from 1 January 1998 account should be taken of the change of name of the Republic of Zaire; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1997 . For the Commission Yves-Thibault DE SILGUY Member of the Commission (') OJ L 118 , 25. 5 . 1995, p . 10 . (2) OJ L 75, 15 . 3 . 1997, p . 1 . ' OJ L 128 , 21 . 5 . 1997, p . 1 . L 321 /20 | EN I Official Journal of the European Communities 22. 11 . 97 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (version valid with effect from 1 January 1998) Including Monaco and the French overseas departments (Reunion, Guadeloupe, Martinique and French Guiana) 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Germany 005 Italy 006 United Kingdom Including the island of Heligoland; excluding the territory of Biisingen Including Livigno Great Britain , Northern Ireland, British Channel Islands and Isle of Man 007 008 009 010 011 Ireland Denmark Greece Portugal Spain Including Azores and Madeira Including Balearic Islands and Canary Islands; excluding Ceuta and Melilla Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands 022 Ceuta and Melilla 024 Iceland 028 Norway Including Svalbard Archipelago and Jan Mayen Island Including Aland Islands Including the German territory of Biisingen and the Italian municipality of Campione d'ltalia Including Gozo and Comino 030 032 037 038 039 041 043 044 045 046 047 052 053 054 055 060 061 063 064 066 068 070 072 Sweden Finland Liechtenstein Austria Switzerland Faeroe Islands Andorra Gibraltar Vatican City State Malta San Marino Turkey Estonia Latvia Lithuania Poland Czech Republic Slovakia Hungary Romania Bulgaria Albania Ukraine 22. 11 . 97 EN Official Journal of the European Communities L 321 /21 Belarus Moldova Russia Georgia Armenia Azerbaijan Kazakhstan Turkmenistan Uzbekistan Tajikistan Kyrgyzstan Slovenia Croatia Bosnia and Herzegovina Federal Republic of Yugoslavia Serbia and Montenegro Former Yugoslav Republic of Macedonia Morocco Algeria Tunisia Libya Egypt Sudan Mauritania Mali Burkina Faso Niger Chad Cape Verde Senegal Gambia Guinea Bissau Guinea Sierra Leone Liberia Cote d'lvoire Ghana Togo Benin Nigeria Cameroon 073 074 075 076 077 078 079 080 081 082 083 091 092 093 094 096 204 208 212 216 220 224 228 232 236 240 244 247 248 252 257 260 264 268 272 276 280 284 288 302 306 310 311 314 318 322 324 328 329 Central African Republic Equatorial Guinea SÃ £o TomÃ © and Principe Gabon Congo (Republic) Congo (Democratic Republic) Formerly Zaire Rwanda Burundi St Helena and dependencies Dependencies of St Helena: Ascension and Tristan da Cunha Islands L 321 /22 I EN Official Journal of the European Communities 22. 11 . 97 Including Cabinda Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), FrÃ ©gate, Mamelles and RÃ ©cifs , Bird and Denis , Plate and CoÃ «tivy, Amirantes , Alphonse, Pro ­ vidence and Aldabra Islands Chagos Archipelago Mauritius , Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Anjouan and MohÃ ©li Grande-Terre and Pamanzi Angola Ethiopia Eritrea Djibouti Somalia Kenya Uganda Tanzania Seychelles and dependencies British Indian Ocean Territory Mozambique Madagascar Mauritius Comoros Mayotte Zambia Zimbabwe Malawi South Africa Namibia Botswana Swaziland Lesotho United States of America Canada Greenland St Pierre and Miquelon Mexico Bermuda Guatemala Belize Honduras El Salvador Nicaragua Costa Rica Panama Anguilla Cuba St Kitts and Nevis Haiti Bahamas Turks and Caicos Islands Dominican Republic US Virgin Islands 338 342 346 350 352 355 357 366 370 373 375 377 378 382 386 388 389 391 393 395 400 404 406 408 412 413 416 421 424 428 432 436 442 446 448 449 452 453 454 456 457 Including Puerto Rico Including Swan Islands Including Corn Islands Including former Canal Zone 22. 11 . 97 EN Official Journal of the European Communities L 321 /23 Antigua and Barbuda Dominica Cayman Islands Jamaica St Lucia St Vincent Including northern Grenadines Including southern Grenadines Curagao, Bonaire , St Eustatius, Saba and southern part of St Martin Including Galapagos Islands 459 460 463 464 465 467 468 469 470 472 473 474 478 480 484 488 492 500 504 508 512 516 520 524 528 529 600 604 608 612 616 624 625 628 632 636 640 644 647 649 653 660 662 British Virgin Islands Barbados Montserrat Trinidad and Tobago Grenada Aruba Netherlands Antilles Colombia Venezuela Guyana Suriname Ecuador Peru Brazil Chile Bolivia Paraguay Uruguay Argentina Falkland Islands Cyprus Lebanon Syria Iraq Iran Israel West Bank and Gaza Strip Jordan Saudi Arabia Kuwait Bahrain Qatar United Arab Emirates Oman Yemen Afghanistan Pakistan West Bank includes East Jerusalem Abu Dhabi , Dubai , Sharjah , Ajman , Umm al Qaiwain, Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen L 321 /24 | EN I Official Journal of the European Communities 22. 11 . 97 Including Sikkim Formerly Burma Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan ) 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Myanmar 680 Thailand 684 Laos 690 Vietnam 696 Cambodia 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao 800 Australia 801 Papua New Guinea Including New Britain , New Ireland, Lavongai , Admiralty Islands , Bougainville, Buka, Green Islands , d'Entrecasteaux Islands , Trobriand Islands , Woodlark Islands and Louisiade Archi ­ pelago with their dependencies Cocos (Keeling) Islands , Christmas Island, Heard and McDonald Islands, Norfolk Island Excluding Ross Dependency (Antarctica) 802 Australian Oceania 803 Nauru 804 New Zealand 806 Salomon Islands 807 Tuvalu 809 New Caledonia and dependencies 810 American Oceania 811 Wallis and Futuna 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga Dependencies of New Caledonia: Isle of Pines , Loyalty, Huon , Belep, Chesterfield Islands and Walpole Island American Samoa; Guam; minor US outlying islands (Baker, Howland, Jarvis , Johnston , Kingman Reef, Midway, Palmyra and Wake) Including Alofi Including Henderson , Ducie and Oeno Islands Tokelau and Niue Islands, Cook Islands 22. 11 . 97 | EN Official Journal of the European Communities L 321 /25 Marquesas Islands , Society Islands , Gambier Islands, Tubuai and Tuamotu Archipelago; also Clipperton Island 819 Western Samoa 820 Northern Mariana Islands 822 French Polynesia 823 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) 824 Marshall Islands 825 Palau 890 Polar Regions Arctic regions not elsewhere specified or classi ­ fied; Antarctica; also Nouvelle Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island; South Georgia and South Sandwich Islands Optional Optional Optional Optional Optional Optional Optional 950 Stores and provisions or 951 Stores and provisions in the context of intra ­ Community trade 952 Stores and provisions in the context of trade with third countries 958 Countries and territories not determined or 959 Countries and territories not determined in the context of intra-Community trade 960 Countries and territories not determined in the context of trade with third countries 977 Countries and territories not disclosed for commercial or military reasons or 978 Countries and territories not disclosed for commercial or military reasons in the context of intra-Community trade 979 Countries and territories not disclosed for commercial or military reasons in the context of trade with third countries Optional Optional